DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 12, 15-16, & 19 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious an unloading device for unloading a round bale from a round baler, comprising: a first support arm extending along a longitudinal axis to a first distal end configured for rotation about a transverse axis that is perpendicular to the longitudinal axis; a second support arm extending along the longitudinal axis to a second distal end and configured for rotation about the transverse axis; an actuator coupled to the first support arm and the second support arm and selectively controllable to rotate the first support arm about a first bearing axis and the second support arm about a second bearing axis, wherein the first bearing axis and the second bearing axis each extend in a substantially vertical orientation; wherein the actuator is selectively controllable to position the first support arm and the second support arm in a first unloading position in which both the first support arm and the second support arm are free to rotate about the transverse axis to move the first distal end and the second distal end in a vertical direction to unload the round bale on a circumferential surface of the round bale along the longitudinal axis; and wherein the actuator is selectively controllable to position the first support arm and the second support arm in a second unloading position in which the first distal end of the first support arm and the second distal end of the second support arm are positioned laterally in a first direction along the transverse axis relative to their respective positions in the first unloading 
The best prior art, Thompson (US 20130074709), teaches a round baler for forming a round bale of crop, comprising:
A drive axle (Fig. 1, Element 11)
A bale chamber (Fig. 1, Element 10) for forming the round bale (Fig. 1, Element 2)
An unloading device (Fig. 2, Element 13) coupled to the bale chamber (Fig. 22, Element 10) along a longitudinal axis of the round baler, the unloading device configured to discharge the round bale from the bale chamber in an unloading direction
The unloading device comprises a first support arm (Fig. 9, Element 13), a second support arm (Fig. 17, Element 13f), and an actuator (Fig. 17, Element 13vhc) for operably controlling the first and second support arms
The first and second support arms are configured to be adjustably mounted (the unloader adjust in order to move the bale) on the round baler
The first and second support arms are adjustably controlled by the actuator as a function of the unloading direction of the round bale (the unloading direction is changed by the actuator).
	Thompson does not however teach that the two support arms are capable of selectively pivoting about a transverse axis shared between both support arms in such a way that one support arm is restricted from pivoting while the other support arm is allowed to pivot effectively allowing the discharged bale to tip up onto its face instead of onto its circumferential surface.

	Further prior art, Pieper et al. (US 20110271851), teaching discharge arms (Fig. 6, Elements 94 & 96) which appear to be able to pivot separately from one another by individual actuators (Fig. 6, Element 122). However, Pieper teaching that the bales discharged are not situated on the arms but within the arms to roll along a surface when discharged. Thus, it would not have been obvious to have fit these arms to accept a larger bale and actuate each arm separately.
	Thus, the presently claimed invention would not have been anticipated by any of the prior art or rendered obvious by any combination of the prior art.



Regarding Claim 12, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a round baler for forming a round bale of crop, comprising: a chassis extending along a longitudinal axis; a drive axle attached to the chassis and defining a transverse axis that is perpendicular to the longitudinal axis; a bale chamber for forming the round bale into a cylindrical shape having a circumferential surface and an end face; and an unloading device coupled to the bale chamber, the unloading device configured to discharge the round bale from the bale chamber in an unloading direction; wherein, the unloading device includes: a first support arm coupled to the chassis and extending rearward along the longitudinal axis to a first distal end, wherein the first support arm is rotatable about the transverse axis; a second support arm coupled to the chassis and extending rearward along the longitudinal axis to a second distal end, wherein the second support arm is rotatable 
The best prior art, Thompson (US 20130074709), teaches a round baler for forming a round bale of crop, comprising:
A drive axle (Fig. 1, Element 11)
A bale chamber (Fig. 1, Element 10) for forming the round bale (Fig. 1, Element 2)
An unloading device (Fig. 2, Element 13) coupled to the bale chamber (Fig. 22, Element 10) along a longitudinal axis of the round baler, the unloading device configured to discharge the round bale from the bale chamber in an unloading direction
The unloading device comprises a first support arm (Fig. 9, Element 13), a second support arm (Fig. 17, Element 13f), and an actuator (Fig. 17, Element 13vhc) for operably controlling the first and second support arms
The first and second support arms are configured to be adjustably mounted (the unloader adjust in order to move the bale) on the round baler
The first and second support arms are adjustably controlled by the actuator as a function of the unloading direction of the round bale (the unloading direction is changed by the actuator).
	Thompson does not however teach that the two support arms are capable of selectively pivoting about a transverse axis shared between both support arms in such a way that one support arm is restricted from pivoting while the other support arm is allowed to pivot effectively allowing the discharged bale to tip up onto its face instead of onto its circumferential surface.
	Further prior art, Tice et al. (US 2722096), teaching discharge support arms for a baler which selectively drop one or the other side of the support arms. However, Tice does not teach these support arms rotating about a shared axis which is transverse to the longitudinal axis of discharge or these support arms having further bearing axes oriented in a vertical orientation.
	Further prior art, Pieper et al. (US 20110271851), teaching discharge arms (Fig. 6, Elements 94 & 96) which appear to be able to pivot separately from one another by individual actuators (Fig. 6, Element 122). However, Pieper teaching that the bales discharged are not situated on the arms but within the arms to roll along a surface when discharged. Thus, it would not have been obvious to have fit these arms to accept a larger bale and actuate each arm separately.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725